 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT made as of the 24th day of August, 2017 (the
“Effective Date”), by and among PositiveID Corporation, a Delaware corporation
(“PSID”), PositiveID Diagnostics, Inc., a California corporation (“PSID
Diagnostics” together with PSID, collectively, the “Seller”), and ExcitePCR
Corporation, a Delaware corporation (the “Buyer”).

 

R E C I T A L S

 

WHEREAS, the Seller, over the past five years, has been developing the Firefly
Dx and Dragonfly Dx technology and products, along with patents, the applicable
know how used in the development of the above products, and breadboard
prototypes of both products (the “Firefly Technology”);

 

WHEREAS, the Seller believes that Firefly Technology has significant potential
value to its stockholders;

 

WHEREAS, the Seller has determined that potential partners and/or investors key
to the completion and commercialization of the Firefly Technology do not wish to
invest in a company that is highly leveraged; and

 

WHEREAS, the Seller desires to sell and deliver to the Buyer, and the Buyer
desires to purchase and receive from Seller all, right, title and interest in
all assets used or useful in connection with the operation of the Firefly
Technology, so as to permit the Buyer to independently pursue the development
and improvement of the Firefly Technology.

 

IT IS THEREFORE AGREED:

 

ARTICLE I.

ASSETS TO BE PURCHASED

 

1.1.       Description of Assets. Upon the terms and subject to the conditions
hereof, on the Closing Date (as defined in Section 9.1), the Seller shall sell,
transfer, assign and deliver to the Buyer, and the Buyer shall purchase from the
Seller, all of the Seller’s right, title and interest in and to all of the
Seller’s assets exclusively related to the Firefly Technology and any other
derivative works thereto owned by Seller, including, without limitation, the
following assets (collectively referred to as the “Purchased Assets”) which
shall be conveyed in the manner described:

 

(a) The patents and patent applications, including divisions, continuations,
renewals, reissuances, and extensions of the foregoing (as applicable) listed on
Schedule 1.1(a) shall be transferred and assigned to the Buyer (the “Assigned
Patents”), pursuant to a patent assignment agreement in the form attached hereto
as Exhibit 1.1(a) (the “Patent Assignment Agreement”)’

 

 

  

 



(b) The assets, excluding assets related to the M-BAND product, currently owned
by PSID Diagnostics, scheduled on Schedule 1.1(b).

 

1.2.       Certain Agreements. On or as soon as possible after Closing, PSID
shall enter into, assign or transfer to Buyer, as applicable, the following
agreements:

 

(a) License Agreement. PSID and PSID Diagnostics are a party to a non-exclusive
patent license agreement, dated June 4, 2014, with Lawrence Livermore National
Security LLC, for use of a Spore Lysis Microsonicator.

 

(b) Accounting Services Agreement. The parties shall enter into the Accounting
Services Agreement the form of which is attached hereto as Exhibit 1.2(b). The
initial monthly charge for the services will be $5,000 per month.

 

(c) Lease with Thermo Fischer. PSID is a party to a lease agreement, dated
December 2, 2015, with Thermo Fischer Financial Services, Inc. for a 7500FST
real-time PCR SYS, LAPTP device.

 

(d) Office Lease/Lab. PSID is a party to an office lease, dated October 4, 2011,
as amended October 22, 2015, with Edenglen Technologies, LLC, for the space
located at 1252 Quarry Lane, Suite A, Pleasanton, CA 94566.

 

ARTICLE II.

ASSUMPTION OF LIABILITIES

 

2.1       The Buyer will assume the liabilities as listed on Schedule 2.1(a). In
addition, the Parties will cooperate to transfer the certain agreements key to
the Firefly Technology set forth in Section 1.2.

 

ARTICLE III.

PURCHASE PRICE

 

3.1       Consideration. The consideration to be paid by the Buyer to the Seller
for the Purchased Assets, shall be 10,500,000 shares of common stock of the
Buyer (the “Consideration”). The number of shares of common stock of the Buyer
delivered at Closing shall be adjusted for any stock splits occurring on or
after the Effective Date.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As an inducement to the Buyer to enter into and perform its obligations under
this Agreement, the Seller hereby represents and warrants to the Buyer as of the
date hereof and as of the Closing Date as follows:

 

4.1.       Organization; Enforceability. PSID is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
PSID Diagnostics is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. The execution and delivery
of this Agreement, and consummation of the transactions contemplated herein,
have been duly and validly authorized by the Board of Directors of each Seller
and the stockholders of PSID. This Agreement will, upon execution and delivery,
be a legal, valid and binding obligation of each Seller, enforceable against
such Seller in accordance with its terms, except as may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally.

 

-2-

  

 

 

4.2.       No Breach or Default. Except as set forth on Schedule 4.2, the
execution and delivery of this Agreement, and the consummation of the
transactions herein provided will not:

 

(a) Result in the breach of any of the terms or conditions of, or constitute a
default under, or in any manner release any Seller from any obligations under,
or accelerate any mortgage, note, bond, contract, indenture, agreement, license
or other instrument or obligation of any kind or nature to which any Seller is
now a party or by which any of its properties or assets may be bound or
affected;

 

(b) Violate any order, writ, injunction or decree of any court, administrative
agency or governmental body or require the approval, consent or permission of
any governmental body or agency which has not been heretofore obtained; or

 

(c) Violate any provision of the Certificate of Incorporation or Bylaws of any
Seller.

 

4.3.       Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against any Seller.

 

4.4.       Title to Assets. All of the Purchased Assets are owned by Seller. On
the Closing Date, Seller will convey to Buyer good and marketable title to all
of the Purchased Assets, free and clear of all leases, security interests,
liens, encumbrances on title, mortgages, pledges, conditional sale and other
title-retention agreements, covenants, restrictions, easements, reservations and
other burdens or charges of title every kind and nature (collectively, “Liens”).

 

4.5.       Intellectual Property.

 

(a) As of the Closing Date, Seller is the record owner of all right, title and
interest in and to each of the Assigned Patents and each such Assigned Patent is
free and clear of any Liens.

 

(b) To the knowledge of Seller, the use, operation or other exploitation of the
Purchased Assets transferred to Buyer hereunder by Seller prior to the date
hereof did not infringe or misappropriate any of the intellectual property
rights of any other person or entity, and Seller has not received written notice
from any person or entity (i) claiming that such Purchased Assets infringes or
misappropriates any of the intellectual property rights of any person or entity,
or (ii) disputing Seller’s ownership of such assets.

 

-3-

  

 

(c) To Seller’s knowledge, no person or entity is infringing upon the Assigned
Patents.

 

(d) To the knowledge of Seller, none of the Assigned Patents is subject to any
proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Seller or may affect the validity, use (as contemplated by this Agreement) or
enforceability of such Assigned Patents.

 

(e) To the knowledge of Seller, the know-how is not subject to any proceeding or
outstanding decree, order, judgment or settlement agreement or stipulation that
restricts in any manner the use, transfer or licensing thereof by Seller or may
affect the use (as contemplated by this Agreement) of such know-how (as
contemplated by this Agreement).

 



4.6.       Litigation and Governmental Action. There are no suits, actions or
claims, legal, administrative or arbitration proceedings pending or, to Seller’s
knowledge, threatened against any Seller, or to which any Seller is a party
(whether or not covered by insurance) which in any manner relate to or affect
the Purchased Assets. To Seller’s knowledge, there is not outstanding any
notice, order, writ, injunction or decree of any court, governmental agency or
arbitration tribunal relating to or affecting the Purchased Assets.

 



4.7       No Disputes. There are no contracts or material disputes between any
Seller and any third party with respect to the Assigned Patents and know-how
under which there is any material dispute regarding the scope of the contract or
regarding performance under the contract.

 

4.8       Anti-Takeover Statute Not Applicable. No “business combination,” “fair
price,” “moratorium,” “control share acquisition” or other similar anti-takeover
statute or regulation or anti-takeover provision in any Seller organizational
document is applicable to any Seller, this Agreement, or the transactions
contemplated by this Agreement.

 





ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

As an inducement to Seller to enter into and perform its obligations under this
Agreement, the Buyer hereby represents and warrants to the Seller as of the date
hereof and as of the Closing Date as follows:

 

5.1.       Organization; Enforceability. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The execution and delivery of this Agreement, and consummation of the
transactions contemplated herein, have been duly and validly authorized by the
Board of Directors of the Buyer. This Agreement will, upon execution and
delivery, be a legal, valid and binding obligation of the Buyer, enforceable
against Buyer in accordance with its terms, except as may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally.

 

-4-

  



 

5.2.       No Breach or Default. The execution and delivery of this Agreement,
and the consummation of the transactions herein provided will not:

 

(a) Result in the breach of any of the terms or conditions of, or constitute a
default under, or in any manner release the Buyer from any obligations under, or
accelerate any mortgage, note, bond, contract, indenture, agreement, license or
other instrument or obligation of any kind or nature to which Buyer is now a
party or by which any of its properties or assets may be bound or affected;

 

(b) Violate any order, writ, injunction or decree of any court, administrative
agency or governmental body or require the approval, consent or permission of
any governmental body or agency which has not been heretofore obtained; or

 

(c) Violate any provision of the Certificate of Incorporation or Bylaws of
Buyer.

 

5.3.       Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against the Buyer.

 

-5-

  

 

ARTICLE VI.



AS IS, WHERE IS





 

6.1       Except for the representations and warranties of the Seller expressly
set forth in this Agreement, the Buyer agrees that the Purchased Assets are
being acquired “as is, where is” at Closing, and in their condition at Closing
“with all faults,” and that the Buyer is relying on its own examination of the
Purchased Assets. Without limiting the generality of the foregoing and except
for the representations and warranties expressly set forth in this Agreement,
the Buyer understands and agrees that the Seller expressly disclaim any
representations or warranties as to the title, condition, value or quality of
the Purchased Assets, and any representation or warranty of merchantability,
usage, suitability or fitness for any particular purpose with respect to the
Purchased Assets or any part thereof, or as to the workmanship thereof or the
absence of any defects therein, whether latent or patent. Except for the
representations and warranties of the Seller expressly set forth in this
Agreement, the Buyer further agrees that no information or material provided by
or communication made by the Seller, or by any representative of the Seller,
will constitute, create or otherwise cause to exist any representation or
warranty.

 

ARTICLE VII.
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS

 

Unless waived by the Buyer, the obligations of the Buyer under this Agreement
with respect to the Closing are subject to the fulfillment of each of the
following conditions precedent:

 

7.1       Seller’s Closing Documents. The Seller shall have executed (as
appropriate) and delivered to the Buyer all of the documents to be provided by
it pursuant to Article 9 hereof which are to be delivered to the Buyer.

 

7.2       Authorization. The Seller shall have provided evidence that execution
of the Agreement and consummation of all transactions contemplated herein have
been duly authorized.





 

7.3       Conveyance Instruments. The bill of sale and other sufficient
instruments of conveyance and transfer as shall be effective to vest in the
Buyer all of the Seller’s title to and interest in the Purchased Assets.

 

7.4       Financing. The Buyer shall have completed financing transaction with
net proceeds to the Buyer of at least $3 million.

 

-6-

  

 

ARTICLE VIII.
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS

 

Unless waived by the Seller, the obligations of the Seller under this Agreement
with respect to the Closing are subject to the fulfillment of each of the
following conditions precedent:

 

8.1       Buyer’s Closing Documents. The Buyer shall have executed (as
appropriate) and delivered to the Seller all of the documents to be provided by
it pursuant to Article 9 hereof which are to be delivered to Seller.

 

8.2       Authorization. The Buyer shall have provided evidence that execution
of the Agreement and consummation of all transactions contemplated herein have
been duly authorized.


 

8.3        Financing. The Buyer shall have completed financing transaction with
net proceeds to the Buyer of at least $3 million.

 

8.4       Consents. The Seller shall have received all required consents from
all third parties.

 

8.5       No Legal Actions. No governmental authority of competent jurisdiction
will have instituted any proceeding to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated herein that has not
been dismissed or otherwise resolved in a manner that does not materially and
adversely affect the transactions contemplated herein and no injunction, order
or decree of any Governmental Authority will be in effect that restrains or
prohibits the purchase or sale of the Purchased Assets or the consummation of
the other transactions contemplated herein.

 

ARTICLE IX.
CLOSING



 

9.1       Closing. The consummation of the purchase and sale of the Purchased
Assets and the related transactions and deliveries provided for herein
(“Closing”) shall take place upon satisfaction of all conditions set forth in
Sections 7 and 8 of this Agreement (“Closing Date”), or such other date as the
parties may mutually agree.

 

9.2       Documents to be Delivered by the Seller. At the Closing, the following
instruments and documents shall be delivered or provided to the Buyer by the
Seller:





 

(i)Bill of sale and other sufficient instruments of conveyance and transfer as
shall be effective to vest in the Buyer all of the Seller’s title and interest
in the Purchased Assets;

 

(ii)The Accounting Services Agreement;

 

(iii)The Patent Assignment Agreement;

 

-7-

  

 

9.3       Documents to be Delivered by the Buyer. At the Closing, the following
instruments and documents shall be delivered or provided by the Buyer to the
Seller:

 

(i)The Consideration;

 

(ii)The Accounting Services Agreement;

 

(iii)The Patent Assignment Agreement;

 



ARTICLE X.
CONFIDENTIAL INFORMATION

 

10.1 Confidentiality. Each party agrees to keep the Confidential Information
confidential. Each party shall limit disclosure of the Confidential Information
to its employees, directors, officers, consultants, contractors, attorneys,
advisors and agents who otherwise have a need to know the Confidential
Information in connection with its business and provided that are advised of and
agree to the obligations contained in this Section 10.1. Each party shall use at
least the same degree of care in handling the Confidential Information as it
uses with regard to its other confidential information, and, at a minimum, shall
use reasonable care to protect the Confidential Information. The obligations of
this Section 10.1 are continuing in nature and shall survive termination or
expiration of this Agreement.

 





ARTICLE XI.



POST-CLOSING OBLIGATIONS OF THE PARTIES



 

On and after the Closing Date:

 

11.1       Each party shall execute all certificates, instruments and other
documents and take all actions reasonably requested by the other party to
effectuate the purposes of this Agreement and to consummate and evidence the
consummation of the transactions herein provided for. The Seller shall transfer
and assign to the Buyer any Purchased Assets owned, registered to or listed with
such person related to the Firefly Technology, and which was not properly
transferred prior to Closing.

 

11.2       The Seller shall take all actions reasonably necessary to transfer
the agreements identified in Section 1.2 to the Buyer.

 

11.3       The Seller shall take all actions reasonably necessary or appropriate
to put the Buyer in immediate actual possession and operating control of all of
the Purchased Assets.

 

11.4       The Seller will indemnify and hold the Buyer harmless from any
damage, loss, liability or expense (including, without limitation, reasonable
expenses of investigation, reasonable attorneys’ fees and other reasonable legal
costs and expenses) arising out of any breach of a representation or warranty or
covenant made by any Seller in this Agreement, in any exhibit or schedule
attached to this Agreement, or in any agreement, instrument, or document
provided to the Buyer by or on behalf of any Seller in connection with the
transactions contemplated hereby.

 

-8-

  



 

11.5       The Buyer agrees to hold harmless, defend, and indemnify each Seller
and their officers, directors, subsidiaries, affiliates, employees, agents,
attorneys, representatives, successors and assigns (collectively the “Seller
Indemnified Parties”) from and against, and pay to the applicable Seller
Indemnified Parties the amount of any and all losses, liabilities, claims,
obligations, deficiencies, demands, judgments, damages (including incidental and
consequential damages), interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including the costs
of investigation and defense and attorneys’ and other professionals’ fees),
whether or not involving a third party claim arising out of or relating to
(individually, a “Loss” and collectively, the “Losses”):

 

(a)       the failure of any of the representations or warranties made by the
Buyer in this Agreement to be true and correct in all respects at and as of the
Effective Date and at the Closing Date;

 

(b)       the breach of any covenant or other agreement on the part of the Buyer
under this Agreement;

 

(c)       any claims or demands against any Seller Indemnified Party arising out
of or resulting to the Assumed Liabilities (as detailed on Schedule 2.1);

 

(d)       any claims or demands against any Seller Indemnified Party arising out
of or resulting to the Buyer’s ownership, lease, use or operation of the Firefly
Technology after the Closing.

 

ARTICLE XII.
TERMINATION



 

12.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:

 

(a)by mutual written consent of the Buyer and the Seller;

 

(b)by the Buyer or the Seller if (i) there shall be a final non-appealable order
of a federal or state court in effect preventing consummation of the
transactions contemplated hereby; or (ii) there shall be any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
transactions contemplated by this Agreement by any governmental entity that
would make consummation of the transactions contemplated by this Agreement
illegal;

 

(c)by the Buyer if it is not in material breach of its obligations under this
Agreement and there has been a material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of any
Seller and such breach has not been cured within ten (10) calendar days after
written notice to such Seller; or

 

-9-

  

 

(d)by the Seller if it is not in material breach of its obligations under this
Agreement and there has been a material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of the
Buyer and such breach has not been cured within ten (10) calendar days after
written notice to the Buyer.

 

ARTICLE XIII.



WAIVERS; AMENDMENTS; ASSIGNMENT; SUCCESSORS AND ASSIGNS



 

13.1 Effect of Waiver. Any waiver of any term or condition of this Agreement, or
of the breach of any covenant, representation or warranty contained herein, in
any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or of any other provision hereof.

 





13.2 Modification of Agreement. This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.

 





13.3 Assignment; Successors and Assigns. Except as otherwise specifically set
forth in this Agreement, this Agreement shall not be assignable by any party
without the prior written consent of the other; notwithstanding the foregoing,
this Agreement may be transferred by the Buyer in connection with a merger,
consolidation, or the sale of substantially all of its assets. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by persons other than the parties hereto.

 

ARTICLE XIV.
MISCELLANEOUS PROVISIONS





 

14.1       Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

-10-

  

 

14.2 Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the rights or
obligations under this Agreement (whether by merger, operation of law or
otherwise) without the prior written consent of the other party hereto, and any
such purported assignment or delegation without such consent shall be void and
of no effect.

 

14.3        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement it shall not be necessary to produce
more than one such counterpart. Delivery of an executed counterpart of this
Agreement via facsimile transmission or PDF shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

14.4 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if sent by
facsimile or delivered via certified or registered mail, or recognized courier,
delivery confirmation or return receipt requested:

 

(a) If to Seller, to:   POSITIVEID CORPORATION       1690 South Congress Avenue,
Suite 201       Delray Beach, Florida 33445       Attention: William J. Caragol



 



(b) If to Buyer, to:   EXCITEPCR CORPORATION       1252 Quarry Lane, Suite A    
  Pleasanton, CA 94566       Attention: Lyle L. Probst



  

or to such other person(s) and address(es) as either party shall have specified
in writing to the other.

 

14.5 Entire Agreement. The Seller and the Buyer agree that this Agreement and
its Exhibits and Schedules and the other contracts and deeds referenced in and
required by this Agreement, constitute the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior
understandings and agreements with respect thereto.

 

14.6 Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the law (other than the law governing conflict
of law questions) of the State of Florida. Any action to enforce the terms of
this Agreement shall be brought in a court of competent jurisdiction located in
Palm Beach County, Florida.

 



 -11- 

 

 



14.7 Captions and Headings. Captions and Section headings used herein are for
convenience only and are not a part of this Agreement and shall not be used in
construing it.

 

14.8 Time of the Essence. Time shall be of the essence of this Agreement and of
every part hereof.

 

14.9 Expenses. Each of the parties shall pay all costs and expenses incurred or
to be incurred by it in negotiating and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement.

 

 -12- 

 

 

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
duly executed as of the date first above written.

 

  SELLER:         POSITIVEID CORPORATION         By: /s/ William J. Caragol  
William J. Caragol, CEO

 

  POSITIVEID DIAGNOSTICS, INC.         By: /s/ Allison Tomek     Allison Tomek,
Secretary

 

  BUYER:         EXCITEPCR CORPORATION         By: /s/ Lyle L. Probst     Lyle
L. Probst, CEO

 

 -13- 

 

 

SCHEDULE 1.1(a) - ASSIGNED PATENTS

 

 -14- 

 

 

SCHEDULE 1.1(b) - ASSETS SOLD

  

 -15- 

 

 

SCHEDULE 2.1(a) - ASSUMED LIABILITIES

 

 -16- 

 





